EX-99.23(d)(184) Amendment to Investment Sub-Advisory Agreement between Jackson National Asset Management, LLC and Lazard Asset Management LLC This Amendmentis made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Lazard Asset Management LLC, a Delaware limited liability company and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of January 31, 2001 (“Agreement”), whereby Adviser appointed Sub-Adviser to provide certain sub-investment advisory services to the investment portfolios of JNL Series Trust; and Whereas, pursuant to the Agreement, the Adviser agreed to pay the Sub-Adviser for the services provided and the expenses assumed by the Sub-Advisor a sub-advisory fee as set forth on Schedule B to the Agreement, and the Sub-Adviser agreed to accept such sub-advisory fee as full compensation under the Agreement for such services and expenses. Whereas, in order to effectuate a fee reduction for the JNL/Lazard Emerging Markets Fund, Schedule B must be amended. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated January 1, 2010, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 1st day of January, 2010. Jackson National Asset Management, LLC Lazard Asset Management LLC By: /s/ Mark D. Nerud By: /s/ Charles L. Carroll Name:Mark D. Nerud Name: Charles L. Carroll Title: President Title: Deputy Chairman Schedule B January 1, 2010 (Compensation) JNL/Lazard Emerging Markets Fund Average Daily Net Assets Annual Rate $0 to $50 Million 0.75% $50 to $200 Million 0.65% $200 to $700 Million 0.60% Amounts Over $700 Million 0.55% JNL/Lazard Mid Cap Equity Fund Average Daily Net Assets Annual Rate $0 to $250 Million 0.45% Amounts Over $250 Million 0.40%
